          Case 1:20-cr-00154-NONE-SKO Document 23 Filed 01/19/21 Page 1 of 4


 1

 2 MCGREGOR W. SCOTT
   United States Attorney
 3 LAURA JEAN BERGER
   Assistant United States Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00154-NONE-SKO

13                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                          v.                           FINDINGS AND ORDER

15   LEONARD MARELLA,                                    DATE: January 20, 2021
                                                         TIME: 1:00 p.m.
16                                Defendant.             COURT: Hon. Sheila K. Oberto

17

18          This case is set for status conference on January 20, 2021. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California “until further

20 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
21 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

22 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
23 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

24 were entered to address public health concerns related to COVID-19.

25          Although the General Orders and declarations of emergency address the district-wide health

26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00154-NONE-SKO Document 23 Filed 01/19/21 Page 2 of 4


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15           The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

17 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

18 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

19 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

20 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also
21 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

22 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

23 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

24 rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7). 2 If continued, this Court should designate a new date for the status

28           2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00154-NONE-SKO Document 23 Filed 01/19/21 Page 3 of 4


 1 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on January 20, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference until March 3,

 8 2021, and to exclude time between January 20, 2021, and March 3, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv).
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case

12          includes investigative reports and lengthy video footage. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying.

14                 b)        Counsel for defendant desires additional time to review discovery in this matter

15          and to conduct investigation and research related to the charges and research surrounding

16          potential defenses.

17                 c)        Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him the reasonable time necessary for effective preparation, taking into

19          account the exercise of due diligence.

20                 d)        The government does not object to the continuance.

21                 e)        Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of January 20, 2021 to March 3,

26          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

27          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00154-NONE-SKO Document 23 Filed 01/19/21 Page 4 of 4


 1            finding that the ends of justice served by taking such action outweigh the best interest of the

 2            public and the defendant in a speedy trial.

 3            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6            IT IS SO STIPULATED.

 7
      Dated: January 15, 2021                                    MCGREGOR W. SCOTT
 8                                                               United States Attorney
 9
                                                                 /s/ LAURA JEAN BERGER
10                                                               LAURA JEAN BERGER
                                                                 Assistant United States Attorney
11

12
      Dated: January 15, 2021                                    /s/ E. MARSHALL HODGKINS
13                                                               E. MARSHALL HODGKINS
14                                                               Counsel for Defendant
                                                                 LEONARD MARELLA
15

16
                                              FINDINGS AND ORDER
17

18 IT IS SO ORDERED.

19
     Dated:        January 19, 2021                                   /s/   Sheila K. Oberto            .
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                  4
30    PERIODS UNDER SPEEDY TRIAL ACT
